1
2
3
4
5
6
                                UNITED STATES DISTRICT COURT
7
                               CENTRAL DISTRICT OF CALIFORNIA
8
9
10   MARCIAL TORRES-BAHENA,                           Case No. SACV 18-389-SJO (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   WARDEN,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
     DATED: September 3, 2019                     ________________________________________
22                                                HONORABLE S. JAMES OTERO
23                                                UNITED STATES DISTRICT JUDGE

24
25
26
27
28
